      Case 4:16-cr-00110-WTM-GRS Document 27 Filed 12/01/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 UNITED STATES OF AMERICA


 V.                                              CASE NO. CR416-110


 JOHNATHAN TURNER,

        Defendant.




                                    ORDER


       Before the Court is Defendant Johnathan Turner's Motion for


Credit for Time Served           {Doc. 25), which the Government opposes

(Doc. 26). In his motion. Defendant seeks credit for time served

from November 5, 2015 to July 27, 2016 to be applied toward his

federal sentence. (Doc. 25 at 1.)

       The Court must dismiss Defendant's motion. The BOP, not the

Court, possesses the authority to determine the manner in which

credit for prior custody is applied toward a federal sentence.

Rodriguez    v.    Lamer,   60    F.3d    745,   747   (11th   Cir.     1995)   ('^The

Attorney General—acting through the BOP—initially possesses the

exclusive    authority      under   the    law   of    this   Circuit   to   compute

sentence    credit    awards      after   sentencing.");       United    States    v.

Roberson, 746 F. App'x 883, 885 (11th Cir. 2018) (^^The Supreme

Court has held that the responsibility for determining sentence-

credit awards lies with the Attorney General, through the BOP, as

opposed to district courts."). '^Granting credit for time served is

initially an administrative function, so a federal prisoner must

pursue an administrative remedy through the prison system before
     Case 4:16-cr-00110-WTM-GRS Document 27 Filed 12/01/20 Page 2 of 2



seeking judicial review." United States v. Martin, 362 F. App'x

69, 70 (11th Cir. 2010). As the Government notes, Defendant has

not demonstrated that he sought administrative relief through the

BOP, as is required, before filing his request with the Court.

(Doc. 26 at 2.)

      If Defendant has fully exhausted his administrative remedies

with the BOP, Defendant may mount a judicial challenge to the BOP's

decision by filing a civil action under 28 U.S.C. § 2241 in the

district    and      division    of    his   confinement.    Fernandez      v.     United

States,    941    F.2d   1488,    1495    (11th   Cir.   1991); United      States     v.

Gaynor, No. CR 406-014, 2016 WL 4030076, at *1 (S.D. Ga. July 26,

2016); see also United States v. Nyhuis, 211 F.3d 1340, 1345 (11th

Cir. 2000) ("A claim for credit for time served is brought under

28   U.S.C.      §    2241   after       the   exhaustion         of    administrative

remedies.").          Because     Defendant        has      not        exhausted     his

administrative remedies,              Defendant's Motion for Credit for Time

Served (Doc. 25) is DISMISSED.

      SO ORDERED this / —* day of December 2020.



                                  WILLIAM T. MOORE, JR.
                                  UNITED STATES     DISTRICT       COURT
                                  SOUTHERN     DISTRICT   OF GEORGIA
